Citation Nr: 0637705	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The veteran had active service from May 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that denied service connection for irritable bowel syndrome.  
In February 2004 and August 2005, the Board remanded this 
appeal for further development.  


FINDINGS OF FACT

The preponderance of the evidence does not establish that the 
veteran suffers from chronic irritable bowel syndrome that is 
related to service. 


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in February 2004 and September 2005 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The claim was last readjudicated in 
July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions; service medical 
records; and post-service examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran's service medical records show that she was 
diagnosed with probable irritable bowel syndrome on two 
occasions during service.  A June 1983 treatment entry noted 
that the veteran reported that she started the previous day 
with dizziness, weakness, abdominal cramps, loose bowels, and 
increased clearing of her throat.  The assessment was 
probable irritable bowels secondary to post-nasal drip.  A 
1996 periodic examination noted the veteran denying stomach 
or intestinal trouble.  A July 1997 entry noted that the 
veteran presented with stomach pain for two to three days.  
She reported that the pain would come and go, that she had 
not eaten any new foods, and that she had suffered from loose 
bowels lately.  The assessment was probable irritable bowel 
syndrome.  On a retirement assessment in March 2001, she did 
not list bowel problems when asked about any health 
conditions that concerned her, although she did list other 
conditions.  

Although there were two assessments during service of 
"probable" irritable bowels and "probable" irritable bowel 
syndrome, actual chronic irritable bowel syndrome was not 
diagnosed during the veteran's period of service.  

An August 2002 examination report for the VA (performed by 
QTC Medical Services) noted that the veteran reported that 
she had never undergone a work-up for irritable bowel 
syndrome.  She stated that she had suffered from constipation 
for over twenty years and that she frequently used stool 
softeners.  The veteran indicated that she could go several 
days without a bowel movement, but that if she exercised 
regularly and drank a lot of water she would have a daily 
bowel movement.  It was noted that there was no blood in her 
stools and that there was no family history of colon cancer.  
The veteran reported that she did not have nausea, vomiting, 
melena, pain, or diarrhea.  It was further noted that there 
had been no weight loss or affect on her general health.  The 
examiner reported that the veteran's abdomen was soft and 
nontender, and without masses, bruits, or hepatosplenomegaly.  
The examiner gave a diagnosis of irritable bowel syndrome, 
but that the veteran had never had a workup for such 
disorder.  The examiner commented that he had advised the 
veteran to see a gastroenterologist to pursue an evaluation 
that included a colonoscopy.  The claims file was not 
available for review by the examiner.

The Board notes that the veteran's appeal was remanded in 
February 2004 and August 2005.  The August 2005 remand 
requested the veteran provide information regarding current 
treatment for the disorder.  Additionally, the veteran was to 
be afforded a VA examination, to be conducted by a 
gastroenterologist if possible, to determine the nature and 
etiology of her claimed irritable bowel syndrome.  In 
September 2005, the RO requested that the veteran provide the 
names and locations of any treatment received since August 
2002 and that she return the authorization forms.  The 
veteran never responded to such request.  Additionally, the 
record indicates that the veteran was notified of 
examinations scheduled in May 2006 and June 2006 and that she 
failed to report for the examinations.  

The Board reminds the appellant that the duty to assist is 
not a "one-way street." The applicable case law provides that 
if a claimant wishes help, she "cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Additionally, pursuant to 38 C.F.R. § 3.655, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Since the veteran failed to 
undergo the VA examinations scheduled in 2006, the Board will 
proceed to adjudicate the claim based on the evidence of 
record.  

The Board finds the evidence insufficient to establish the 
presence of chronic irritable bowel syndrome related to 
service.  The service medical records revealed treatment on 
two occasions for acute symptoms possibly related to 
irritable bowel syndrome.  Neither report indicated a 
longstanding problem, and she reported no chronic bowel 
problem on subsequent examination reports.  Additionally, 
although the August 2002 VA examination did refer to a 
diagnosis of irritable bowel syndrome, the examiner qualified 
that diagnosis by stating that the veteran never had a workup 
for such disorder.  He did not review the claims file, and he 
did not link the disorder to service.  Unfortunately, the 
veteran failed to report for examinations scheduled in order 
to determine if she currently had a chronic intestinal 
disorder and its etiology.  See 38 C.F.R. § 3.655.  
Therefore, the Board finds that the evidence indicates no 
present chronic irritable bowel syndrome related to service, 
and service connection is not warranted.  

The veteran has alleged that she has current chronic 
irritable bowel syndrome.  However, the veteran, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board concludes that claimed irritable bowel syndrome was 
not incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for irritable bowel syndrome must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for irritable bowel syndrome is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


